Pursuant to Ind. Appellate Rule 65(D),

                                                               FILED
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                          Sep 12 2012, 9:58 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.
                                                                    CLERK
                                                                  of the supreme court,
                                                                  court of appeals and
                                                                         tax court




ATTORNEY FOR APPELLANT:                            ATTORNEY FOR APPELLEE:

VINCENT S. TAYLOR                                  CARL PAUL LAMB
Vince Taylor’s Law Office                          Carl Lamb and Associates
Bloomington, Indiana                               Bloomington, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

IN THE MATTER OF THE ADOPTION                      )
OF J.W.,                                           )
                                                   )
       T.McD.                                      )
                                                   )
       Appellant,                                  )
                                                   )
               vs.                                 )        No. 53A04-1202-AD-78
                                                   )
       G.C.,                                       )
                                                   )
       Appellee.                                   )


                      APPEAL FROM THE MONROE CIRCUIT COURT
                          The Honorable Stephen R. Galvin, Judge
                              Cause No. 53C07-1007-AD-40



                                       September 12, 2012


                 MEMORANDUM DECISION - NOT FOR PUBLICATION


BRADFORD, Judge
        Appellant T.McD. appeals from the juvenile court’s order denying his objection to and

motion to vacate the Decree of Adoption of J.W. We affirm.

                            FACTS AND PROCEDURAL HISTORY

        A.C. (“Mother”) gave birth to J.W. on March 16, 2007. T.McD. and Mother were

engaged in a sexual relationship around the time that Mother became pregnant with J.W.

Mother, however, was also engaging in sexual relationships with G.C. (“Adoptive Father”)

and several other men during this time. After becoming pregnant, Mother notified each of

the men that they could potentially be J.W.’s biological father. T.McD. was present for

J.W.’s birth. He did not, however, sign J.W.’s birth certificate or a paternity affidavit

because he was not sure that he was J.W.’s biological father.1 To date, T.McD. has failed to

establish paternity or sign up for the Indiana Putative Father’s Registry.

        T.McD. visited with J.W. regularly for the first six to seven months of her life. At

some point prior to J.W.’s first birthday, J.W. and Mother moved in with Adoptive Father.

T.McD.’s contact with J.W. became less regular after this move. T.McD. claims that the

reason for his diminished contact with J.W. was that he was “distraught” by the fact that J.W.

and Mother had moved in with Adoptive Father, and, as a result, he was a “very broken

man.” Tr. p. 18. In March of 2008, T.McD. moved to Washington state. After moving away

from Indiana, T.McD. occasionally called and emailed Mother to check on J.W.’s welfare.



        1
            We note that T.McD. claims that when J.W. was one or two months old, he, Mother, and J.W.
submitted to a paternity test and that the results led him to believe that he was J.W.’s biological father. Mother
acknowledges that T.McD. verbally notified her of the results of the paternity test, but claims that T.McD.
never showed her the results or provided her with a written copy of the results. Furthermore, the results of this
paternity test were not admitted into evidence in the instant matter because T.McD. claimed that he could not
locate the written results.

                                                        2
T.McD.’s last contact with J.W. occurred during a visit at a fast-food restaurant in January of

2009.

        Adoptive Father filed a petition for the adoption of J.W. on July 9, 2010. In this

petition, which was joined by Mother, Adoptive Father averred that: (1) he and Mother were

married on May 8, 2010; (2) Mother consented to the adoption; (3) J.W.’s biological father

was unknown; and (4) he had assumed responsibility for J.W.’s care, support, and education

since her birth. The juvenile court conducted a hearing on Adoptive Father’s petition on

September 16, 2010, after which it entered a Decree of Adoption granting Adoptive Father’s

petition and terminating the parental rights of J.W.’s unknown biological father.

        On April 13, 2011, T.McD. filed numerous motions, including a Verified Trial Rule

60 Motion to Vacate Judgment and Decree of Adoption, a Belated Objection and Cross

Petition, and a Belated Trial Rule 12B Motion to Vacate and Dismiss. The juvenile court

conducted a hearing on T.McD.’s motions on December 6, 2011, and issued an order denying

each of the motions on January 17, 2012. This appeal follows.

                              DISCUSSION AND DECISION

        T.McD. contends that the juvenile court erred in denying his motions requesting that

the juvenile court vacate the adoption decree. In making this contention, T.McD. argues that

he was entitled to notice as a putative father. He also argues that as a matter of public policy,

Adoptive Father and Mother should be found to have had a duty to disclose him as a potential

father in the adoption petition rather than stating that J.W.’s biological father was unknown.

        “The decision of whether to set aside a judgment is given substantial deference on



                                               3
appeal.” In re Adoption of J.D.C., 751 N.E.2d 747, 748-49 (Ind. Ct. App. 2001) (citing In re

Paternity of Baby Doe, 734 N.E.2d 281, 284 (Ind. Ct. App. 2000)). “[W]e review such a

decision for an abuse of discretion, which only occurs where the trial court’s judgment is

clearly against the logic and effect of the facts and inferences supporting the judgment for

relief.” Id. (citing In re Paternity of Baby Doe, 734 N.E.2d at 284).

       In an effort to balance the competing interests involved in adoption proceedings,

Indiana established the Putative Father’s Registry in 1994. Id. The Putative Father’s Registry

is managed by the Indiana Department of Health. Id. (citing Ind. Code § 31-19-5-2). “The

purpose of the registry is to provide notice to a putative father that a petition for adoption has

been filed.” Id. (citing In re Paternity of Baby Doe, 734 N.E.2d at 284); see also Ind. Code §

31-19-5-3. “A putative father who registers within thirty days after the child’s birth or the

date the adoption petition is filed, whichever occurs later, is entitled to notice of the child’s

adoption.” In re Adoption of J.D.C., 751 N.E.2d at 749 (citing Ind. Code §§ 31-19-5-4; -5; -

12) (emphasis added).

       A putative father is not entitled to notice of the adoption if: “(1) on or before the date

the mother of a child executes a consent to the child’s adoption, the mother does not disclose

to the attorney or agency arranging the adoption the identity or address, or both, of the

putative father; and (2) the putative father has not registered with the putative father registry

under [Indiana Code chapter] 31-19-5 within the period under 31-19-5-12.” Id. at 749-50

(quoting Indiana Code § 31-19-4-6). “A putative father’s failure to register not only waives

his right to notice of the adoption but also irrevocably implies his consent.” Id. at 750 (citing



                                                4
Ind. Code § 31-19-5-18). “Further, a putative father whose consent has been implied may not

challenge the adoption or establish paternity.” Id. (citing Ind. Code §§ 31-19-9-13, 31-19-9-

14).

       Here, it is undisputed that, although T.McD. was aware of Mother’s pregnancy as well

as the possibility that he was J.W.’s biological father, T.McD. did not register with the

Putative Father’s Registry. In failing to do so, T.McD. did not take any of the steps necessary

to protect his rights as a putative father. Under Indiana law, T.McD.’s failure to register with

the Putative Father’s Registry results in the waiver of his right to notice of the adoption

proceedings. See id. In addition, in light of his failure to register with the Putative Father’s

Registry, T.McD. has given his irrevocable implied consent to the adoption, and has waived

his right to challenge the adoption proceedings. See id. As such, the juvenile court acted

properly when it denied T.McD.’s request to vacate the adoption decree.

       Furthermore, even if T.McD.’s failure to register as a putative father did not amount to

implied consent of the adoption or a waiver of his right to challenge the adoption, we

conclude that the juvenile court properly determined that T.McD.’s challenge to the adoption

decree was time barred. Indiana Code section 31-19-14-2 (2010), the statute that prescribes

the time for challenging an adoption decree provides as follows:

       Except as provided in section 3 of this chapter, if a person whose parental
       rights are terminated by the entry of an adoption decree challenges the
       adoption decree not more than the later of:
              (1) six (6) months after the entry of an adoption decree; or
              (2) one (1) year after the adoptive parents obtain custody of the
              child;
       the court shall sustain the adoption decree unless the person challenging the
       adoption decree establishes, by clear and convincing evidence, that modifying


                                               5
        or setting aside the adoption decree is in the child’s best interests.

A companion statute, Indiana Code section 31-19-14-4 (2010), further provides:

        After the expiration of the period described in section 2 of this chapter, a
        person whose parental rights are terminated by the entry of an adoption decree
        may not challenge the adoption decree even if:
               (1) notice of the adoption was not given to the child’s putative
               father; or
               (2) the adoption proceedings were in any other manner
               defective.

        In light of the language of Indiana Code section 31-19-14-4, T.McD. is precluded

from belatedly contesting the adoption decree, despite the alleged lack of notice of the

adoption proceedings. “Put another way, it is apparent that our legislature intentionally

promulgated that an adoption decree could not be attacked on the basis of lack of notice after

the time limitations have expired.” Mathews v. Hansen, 797 N.E.2d 1168, 1173 (Ind. Ct.

App. 2003). As such, Indiana Code section 31-19-14-4 operates to preclude T.McD.’s

challenge to the adoption decree because his motions to vacate were filed approximately

seven months after the entry of the adoption decree and beyond the one-year requirement

with respect to Adoptive Father’s custody of J.W. To hold otherwise and permit T.McD. to

vacate the adoption decree in these circumstances would contravene the intended purpose

and specific language of the applicable statute of limitations. See id. As a result, we

conclude that the trial court properly determined that T.McD.’s challenge to the adoption

decree was time barred.2 See id.


        2
           Having concluded that T.McD. impliedly consented to the adoption by failing to sign the Putative
Father’s Registry and that, in any event, any challenge to the adoption decree was time barred pursuant to
Indiana Code sections 31-19-14-2 and 31-19-14-4, we need not consider T.McD.’s public policy argument
relating to whether a mother should be required to name all potential fathers in an adoption petition rather than

                                                       6
        The judgment of the juvenile court is affirmed.

ROBB, C.J., and BAKER, J., concur.




stating that the biological father is unknown.

                                                 7